DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the needle being oriented such that the plane of the beveled edge is perpendicular relative to an imaging plane defined by the first and second ultrasound transducers must be shown or the feature(s) canceled from the claim(s). Examiner notes that while the beveled edge is depicted for example in fig. 6b there is no drawing of the imaging plane and therefore such a relationship between the beveled edge and the imaging plane is not shown in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “first biasing member” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “member”) is modified by functional language (“distally biases the needle cartridge”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes that the limitation “biasing” is merely a functional term which provides no sufficient structure for the generic member.
A review of the specification shows that a spring (at least fig. 4A (238) and [0051]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The limitation “second biasing member” in claim 13 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “member”) is modified by functional language (“distally biases the needle cartridge”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes that the limitation “biasing” is merely a functional term which provides no sufficient structure for the generic member.
A review of the specification shows that a spring (at least fig. 4A (211) and [0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The limitation “third biasing member” in claim 16 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “member”) is modified by functional language (“distally biases the needle cartridge”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes that the limitation “biasing” is merely a functional term which provides no sufficient structure for the generic member.
A review of the specification shows that a spring (at least fig. 4B (250a or 250b) and [0060]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 15, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
In the current instance, claims 7, 8, and 15 recite the limitation “the cutting cannula relative to the needle from the retracted position to the deployed position after advancement of the needle a selected distance”, “upon the needle advancing a selected distance to allow the cutting cannula to advance relative to the needle”, “the cannula cartridge is held in the retracted position until the needle is advanced a selected distance”, respectively. Examiner notes that while the specification appears to provide literal support that the cannula cartridge may be held in a retracted position until the needle is advanced a selected distance in paragraphs [0011], [0012] and [0019] of the PGPub, there does not appear to be sufficient support for what the value of such a distance is nor how it is selected. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.
Claim 18 recites the limitation “the needle, the cannula cartridge, and the cutting cannula advance together a selected distance”. Examiner notes that while the specification appears to provide literal support for the needle, cannula cartridge, and cutting cannula advanced together a selected distance in paragraph [0022] of the PGPub, there does not appear to be sufficient support for what the value of such a distance is nor how it is selected. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, 15, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a retracted position” in line 4. It is unclear if this is the same retracted position as the retracted position of the needle cartridge or if this is a different retracted position. For examination purposes, it has been interpreted to mean any retracted position, however, clarification is required.
Claim 6 recites the limitation “a deployed position” in line 5. It is unclear if this is the same deployed position as the deployed position of the needle cartridge or if this is a different deployed position. For examination purposes, it has been interpreted to mean any deployed position, however, clarification is required.
Claim 7 recites the limitation “advancement of the needle” it is unclear if this is the same advancement of the advancing the needle and the cutting cannula together or if this is a different advancement. For examination purposes, it has been interpreted to mean any advancement of the needle, however, clarification is required.
Claim 11 recites the limitation “the distal position”. It is unclear if this is the distal position of the distal carriage or the distal position of the proximal carriage from claim 10. For examination purposes, it has been interpreted to mean either of the distal positions, however, clarification is required. 
Claim 11 recites the limitation “the proximal position”. It is unclear if this is the proximal position of the proximal carriage or the proximal position of the distal carriage from claim 10. For examination purposes, it has been interpreted to mean either of the proximal positions, however, clarification is required.

Claim 18 recites the limitation “a retracted position” in lines 11-12. It is unclear if this is the same retracted position of the needle or a different retracted position. For examination purposes, it has been interpreted to mean any retracted position, however, clarification is required. 
Claim 18 recites the limitation “a deployed position” in line 13. It is unclear if this is the same deployed position of the needle or a different deployed position. For examination purposes, it has been interpreted to mean any deployed position, however, clarification is required. 
Claim 21 recites the limitation “the distal tip”. It is unclear if this is the distal tip of the needle or the distal tip of the cannula since both have been previously set forth in claim 18. For examination purposes, it has been interpreted to mean any distal tip. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grim et al. (US 20170303889 A1), hereinafter Grim.
Regarding claim 1,
Grim discloses a biopsy device (at least fig. 22 and corresponding disclosure in at least [0101]) , comprising:
An elongated handle body (at least fig. 22 (704, 706, and 710) and corresponding disclosure in at least [0101]-[0103]. Examiner notes all of the elements 704, 706, and 710 in combination form the handle body) having a proximal end portion (at least fig. 7 (704) and corresponding disclosure in at least [0101]) and a distal end portion (at least fig. 7 (710 and 712) and corresponding disclosure in at least [0103])
A needle (at least fig. 23 (762) and corresponding disclosure in at least [0106]) disposed within the handle body (See at least fig. 23) and configured to move between a retracted position (at least figs 23 and 28 and corresponding disclosure in at least [0110] which discloses the needle in a proper position is cocked (i.e. retracted)) and a deployed position (see at least fig. 30); and 
First and second ultrasound transducers (at least fig. 26 (718a and 718b) and corresponding disclosure in at least [0103) disposed within the distal end portion (712) of the handle body and defining a space therebetween configured for passage of the needle (See at least fig. 26), wherein the first (718a) 

Regarding claim 2, 
Grim further discloses further comprising a display (at least fig. 22 (702) and corresponding disclosure in at least [0101]) coupled to the proximal end portion (704) of the handle body, wherein first (718a) and second (718b) ultrasound transducers are in operable communication with the display (702) ([0104] which discloses ultrasonic sensors 718a and 718b are in communication with the display) to enable display of an ultrasound image generated by the first and second ultrasound transducers on the display (702) ([0109] which discloses the ultrasonic sensors receive reflected sound waves and the processor generates an image of the needle tip and the lesion on the display)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Tian et al. (US 20200187981 A1), hereinafter Tian.
Grim teaches the elements of claim 1 as previously stated. Grim further teaches wherein the first ultrasound transducer has a distally oriented surface defining a first plane, and the second ultrasound transducer (718b) has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of 180 degrees. 
Grim fails to explicitly teach wherein the first and second planes are disposed relative to one another at an angle of between 80 degrees and 170 degrees.
Tian, in a similar field of endeavor involving biopsy devices, teaches a biopsy device (at least fig. 2 (200) and corresponding disclosure in at least [0049] and [0051] which discloses the device used in a biopsy procedure) comprising:
First and second ultrasound transducers (at least fig. 2 (220 and 230 respectively) and corresponding disclosure in at least [0049]) disposed within the distal end portion of a handle body (at least fig. 2 (201) and corresponding disclosure in at least [0049] and defining a space therebetween configured for passage of a needle (at least fig. 2 (260) and corresponding disclosure in at least [0052]), wherein the first and second ultrasound transducers are angled relative to one another (at least fig. 2 depicts the first and second ultrasound transducers angled relative to one another)
wherein the first ultrasound transducer (220) has a distally-oriented surface defining a first plane, and the second ultrasound transducer (230) has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees ([0049] which discloses each of the left and right transducers form an angle (See annotated fig. 2 below (α and β respectively) with the bottom of the probe which may be in a range of five to fifty-five degrees. Examiner notes that because the angles of a triangle must equal 180 degrees this means that the range of the angle between the two planes must be anywhere from 70 degrees in an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim to include the angled transducers as taught by Tian in order to provide overlapping beams that result in a better quality enhanced image of the center area (Tian Abstract)

    PNG
    media_image1.png
    451
    831
    media_image1.png
    Greyscale

Annotated fig. 2


Regarding claim 4,
Tian further teaches wherein the angle between the first and second planes is between 140 and 165 degrees (Examiner notes that the angle between the first and second planes is between 70 and 170 based on [0049] and thus would encompass the range of 140 to 165). 

Claim 5, 8-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grim in view of Van Liere et al. (US 20180103939 A1), hereinafter Van Liere.
Regarding claim 5,
Grim teaches the elements of claim 1 as previously stated. Grim further teaches a needle cartridge (at least fig. 25 and 26 (764) and corresponding disclosure in at least [0106]) movably supported in the handle body ([0107] which discloses the needle cartridge is axially movable through tracks 784a and 784b which are part of a collar 782 which is attached to tubular shaft 706) and biased in a distal direction relative to the handle body (see at least fig. 25 which depicts the needle cartridge 764 biased in a distal direction at least relative to the proximal portion of the handle body), the needle (762) extending distally from the needle cartridge (764) (at least fig. 26 and [0106] which discloses the needle extending distally form the needle subassembly); 

While Grim teaches an embodiment in which the needle is replaced with a side-biting needle 150 which includes an outer cannula 150 and a notched inner cannula 150b [0081] in order to sever the tissue in connection with the elements of figs. 22-32 ([0113]), Grim fails to explicitly disclose a cannula cartridge movably supported in the needle cartridge and biased in the distal direction relative to the needle cartridge; and 
A cutting cannula extending distally from the cannula cartridge, wherein the needle is slidably received in the cutting cannula. 
Nonetheless, Van Liere, in a similar field of endeavor involving biopsy devices, teaches a biopsy device (at least fig. 1 (10) and corresponding disclosure in at least [0052]) comprising:
An elongated handle body (at least fig. 1 (12) and at least fig. 5 (24 and 25) and corresponding disclosure in at least [0056]. Examiner notes upper case portion 24 and lower case portion 25 form the handle body 12) having a proximal end portion (at least fig. 1 (26) and corresponding disclosure in at 
A needle (at least fig. 1 (20) and corresponding disclosure in at least [0054]. Examiner notes the stylet is a needle in its broadest reasonable interpretation) disposed within the handle body (12) (at least fig. 5 depicts a portion of the needle 20 within the handle body 12 which is comprised of upper case portion 24 and lower case portion as disclosed in [0056]) and configured to move between a retracted position and a deployed position ([0068] which discloses having the needle 20 retracted in preparation for “piercing” and firing the needle in a distal direction. Examiner notes the firing position is a deployed position)
Van Liere further teaches further comprising:
A needle cartridge (at least fig. 5 (52) and corresponding disclosure in at least [0068]. Examiner notes the prime pierce carriage 52 is a needle cartridge in its broadest reasonable interpretation) movably supported in the handle body (24 and 25) ([0080] which discloses carriage assembly (50) which includes prime pierce carriage (52) is fully retracted and is thus movably supported and [0067] which discloses carriage assembly 50 is positioned and slidably contained within housing chamber 30 of housing 12 and configured to move longitudinally along longitudinal axis as a whole relative to housing 12) and biased in a distal direction relative to the handle body (24 and 25) (at least fig. 5 depicts the needle cartridge 52 biased distally relative to at least the proximal portion of the handle body), the needle (20) extending distally from the needle cartridge (50) (See at least fig. 4)
A cannula cartridge (at least fig. 5 (56 and 58) and corresponding disclosure in at least [0068]) movably supported in the needle cartridge (50) ([0069] which discloses cannula cartridge 56 and 58 is longitudinally movable relative to prime pierce carriage 52 and [0076] which discloses carriage slide 60 (which is one of the components of prime pierce carriage 52 as depicted in fig. 5 and disclosed in [0060]) is configured to slidably receive and longitudinally guide cannula cartridge 58) and biased in the distal 
A cutting cannula (at least fig. 5 (22) and corresponding disclosure in at least [0053] and [0105] which discloses cannula has a distal cutting edge 22-3) extending distally from the cannula cartridge (58) (see at least fig. 5), wherein the needle (20) is slidably received in the cutting cannula (22) ([0054] which discloses stylet 20 is slidably received in cannula 22)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim to include the needle, cannula cartridge, and cutting cannula as taught by Van Liere in order to provide a system which aids in severing the tissue to perform the biopsy accordingly. 

Regarding claim 8,
Grim, as modified, teaches the elements of claim 5 as previously stated. 
Van Liere further teaches wherein the cannula cartridge (58) has a flexible arm (at least fig. 6 (126) and corresponding disclosure in at least [0129]) supported on a ledge (at least fig. 5 (72) and corresponding disclosure in at least [0129]. Examiner notes the latch strike 72 of carriage latch cover member 62 is considered a ledge in its broadest reasonable interpretation) of the needle cartridge (52) for maintaining the cutting cannula in a retracted position relative to the needle ([0151] which discloses releasing latch arm 126 from latch strike 72 of carriage latch cover member to rapidly move cannula slide carrying cannula in the distal direction. Examiner notes that the latch arm 126 maintains the cutting cannula in the retracted position since it is not deployed until that latch arm is released).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include the flexible arm as taught by Van Liere in order to position the cannula in a retracted position until the appropriate time to deploy it. 

Regarding claim 9,
Grim, as modified, teaches the elements of claim 8 as previously stated. 
Van Liere further teaches wherein the handle body (12) has a tapered inner surface (at least fig. 5 (40-3) and corresponding disclosure. Examiner notes the button 40-3 is tapered and would thus have a tapered inner surface of the handle as depicted in figs. 7A) configured to engage and inwardly flex the arm (126) out of engagement with the ledge (72) ([0151] which discloses an actuation of the button 40-3 releases the latch arm from the latch strike. A person having ordinary skill in the art would have recognized this is done by inwardly flexing the arm 126 until it is no longer engaged with the ledge (72)) upon the needle moving to the deployed position ([0151] which discloses actuation of the sample acquisition button (which occurs after the needle is moved to the deployed position and is thus upon the needle moving to the deployed position) , such that a distally-oriented bias on the cannula cartridge urges the cannula cartridge (56 and 58) and the cutting cannula (22) toward a deployed position ([0130] which discloses when catch 140 of latch arm  is released sampling spring 182 exerts an expansion force to bias and move sampling slide 56 and in turn cannula slide 58 and cannula 22)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include a tapered inner surface as taught by Van Liere, in order to deploy the cutting cannula accordingly. 

Regarding claim 10,
Grim, as modified, teaches the elements of claim 5 as previously stated. Grim further teaches further comprising:
A proximal carriage (at least fig. 24 (750) and corresponding disclosure in at least [0104]) disposed within the handle body [0104] which discloses the inner sheath (i.e. proximal carriage 750) is 
A distal carriage (at least fig. 30 (760) and corresponding disclosure in at least [0107]. Examiner notes the needle assembly 760 is considered a distal carriage in its broadest reasonable interpretation) disposed distally of the proximal carriage (750) (see at least fig. 24. Examiner notes that the distal carriage is disposed distally of a proximal portion of the proximal carriage) and movable between a proximal position and a distal position ([0105] which discloses needle assembly entering a retracted position and [0106] which discloses needle assembly moving distally into a deployed position); and 
A first biasing member (at least fig. 23 (788) and corresponding disclosure in at least [0108]) disposed between the proximal carriage and the needle cartridge (at least fig. 23),
Wherein the first biasing member (788) distally biases the needle cartridge (764) relative to the proximal cartridge (750) ([0113] which discloses the needle actuator 788 pushes the needle assembly which includes the needle cartridge 764 distally relative to the inner sheath 750)

Regarding claim 11,
Grim, as modified, teaches the elements of claim 10 as previously stated. Grim further teaches further comprising: 
A proximal stop (at least fig. 24 (754a and 754b) and corresponding disclosure in at least [0104]) configured to selectively hold the proximal carriage (750) in the distal position ([0104] which discloses when the pair of stops 754a, 754b engage with the stops of the needle housing upon the proximal carriage moving from a proximal position to a distal position, the inner sheath is prevented from being retracted)


Regarding claim 12,
Grim, as modified, teaches the elements of claim 11 as previously stated. 
Grim further teaches wherein the first biasing member (788) is configured to advance the needle (762) in response to the distal stop (758) releasing the distal carriage (760) ([0113] which discloses to deploy the needle assembly (760) the locking member is moved out of locking engagement and the needle actuator (788) is free to push the needle assembly (760) distally beyond the ultrasonic transducer and into the tissue). 
Van Liere further teaches a distal carriage (at least fig. 5 (50) and corresponding disclosure in at least [0067]) movable between a proximal position and a distal position ([0067] which discloses carriage assembly 50 is configured to move longitudinally along longitudinal axis), a distal stop (at least fig. 7 (44) and corresponding disclosure in at least [0131]) configured to hold the distal carriage in the proximal position in which a first biasing member (at least fig. 5 (184) and corresponding disclosure in at least [0131]) is compressed ([0131] which discloses the biopsy device is in a primed state when arm of the carriage latch cover 60 (part of carriage assembly 50) is engaged with the carriage latch strike (i.e. distal 

Examiner notes in the modified system since the cannula is advanced together with the needle in response to a distal stop releasing a distal carriage in Van Liere a person having ordinary skill in the art would have recognized that such advancement of the needle as disclosed in Grim would also advance the cannula of Van Liere since both systems comprise a release of a distal carriage to advance the needle in the same way.

Regarding claim 13,
Grim, as modified, teaches the elements of claim 12 as previously stated. 
Van Liere further teaches further comprising a second biasing member (at least fig. 5 (182) and corresponding disclosure in at least [0123]) disposed between the needle cartridge (52) and the cannula cartridge (56 and 58) (See at least fig. 5 and [0130] which discloses sampling spring (i.e. second biasing member) 182 is interposed between stylet mount wall of prime pierce carriage (i.e. needle cartridge) 52 and sampling slide (i.e. cannula cartridge) 56), wherein the second biasing member (182) distally biases the cutting cannula (22) relative to the needle (20) ([0130] which discloses sampling spring exerts a force to bias and move sampling slide and in turn cannula slide 58 and cannula 22 in a distal direction).


 	Regarding claim 18,
Grim discloses a biopsy device (at least fig. 22 and corresponding disclosure in at least [0101]) , comprising:
An elongated handle body (at least fig. 22 (704, 706, and 710) and corresponding disclosure in at least [0101]-[0103]. Examiner notes all of the elements 704, 706, and 710 in combination form the handle body) having a proximal end portion (at least fig. 7 (704) and corresponding disclosure in at least [0101]) and a distal end portion (at least fig. 7 (710 and 712) and corresponding disclosure in at least [0103])
A needle cartridge (at least fig. 26 (764) and corresponding disclosure in at least [0106] disposed within the handle body (706) (see at least fig. 28)
A needle (at least fig. 23 (762) and corresponding disclosure in at least [0106]) extending distally from the needle cartridge (764) (See at least fig. 26) and configured to move between a retracted position (at least figs 23 and 28 and corresponding disclosure in at least [0110] which discloses the needle in a proper position is cocked (i.e. retracted)), in which a distal tip of the needle (762) is received in the handle body (23) (See at least figs. 23 and 28) and a deployed position in which the distal tip of the needle (762) extends distally of the handle body (710) (see at least fig. 30); and 
First and second ultrasound transducers (at least fig. 26 (718a and 718b) and corresponding disclosure in at least [0103) disposed within the distal end portion (712) of the handle body and defining a space therebetween configured for passage of the needle (See at least fig. 26), wherein the first (718a) 
A display (at least fig. 22 (702) and corresponding disclosure in at least [0101]) coupled to the proximal end portion (704) of the handle body, wherein first (718a) and second (718b) ultrasound transducers are in operable communication with the display (702) ([0104] which discloses ultrasonic sensors 718a and 718b are in communication with the display) to enable display of an ultrasound image generated by the first and second ultrasound transducers on the display (702) ([0109] which discloses the ultrasonic sensors receive reflected sound waves and the processor generates an image of the needle tip and the lesion on the display)

While Grim teaches an embodiment in which the needle is replaced with a side-biting needle 150 which includes an outer cannula 150 and a notched inner cannula 150b [0081] in order to sever the tissue in connection with the elements of figs. 22-32 ([0113]), Grim fails to explicitly disclose a cannula cartridge movably supported in the needle cartridge and biased in the distal direction relative to the needle cartridge; and 
A cutting cannula extending distally from the cannula cartridge, wherein the needle is slidably received in the cutting cannula. 
Nonetheless, Van Liere, in a similar field of endeavor involving biopsy devices, teaches a biopsy device (at least fig. 1 (10) and corresponding disclosure in at least [0052]) comprising:
An elongated handle body (at least fig. 1 (12) and at least fig. 5 (24 and 25) and corresponding disclosure in at least [0056]. Examiner notes upper case portion 24 and lower case portion 25 form the handle body 12) having a proximal end portion (at least fig. 1 (26) and corresponding disclosure in at least [0057]); and a distal end portion (at least fig. 1 (28) and corresponding disclosure in at least [0057]); and

Van Liere further teaches further comprising:
A needle cartridge (at least fig. 5 (52) and corresponding disclosure in at least [0068]. Examiner notes the prime pierce carriage 52 is a needle cartridge in its broadest reasonable interpretation) movably supported in the handle body (24 and 25) ([0080] which discloses carriage assembly (50) which includes prime pierce carriage (52) is fully retracted and is thus movably supported and [0067] which discloses carriage assembly 50 is positioned and slidably contained within housing chamber 30 of housing 12 and configured to move longitudinally along longitudinal axis as a whole relative to housing 12) and biased in a distal direction relative to the handle body (24 and 25) (at least fig. 5 depicts the needle cartridge 52 biased distally relative to at least the proximal portion of the handle body), the needle (20) extending distally from the needle cartridge (50) (See at least fig. 4)
A cannula cartridge (at least fig. 5 (56 and 58) and corresponding disclosure in at least [0068]) supported in the needle cartridge (50) ([0076] which discloses carriage slide 60 (which is one of the components of prime pierce carriage 52 as depicted in fig. 5 and disclosed in [0060]) is configured to slidably receive and longitudinally guide cannula cartridge 58) and configured to move relative to the needle cartridge (764) ([0069] which discloses cannula cartridge 56 and 58 is longitudinally movable relative to prime pierce carriage 52) 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim to include the needle, cannula cartridge, and cutting cannula as taught by Van Liere in order to provide a system which aids in severing the tissue to perform the biopsy accordingly. 


Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grim and Van Liere as applied to claims 5 and 13 above, and further in view of St. Pierre (US 20210000553 A1).
	Regarding claim 6, 
	Grim, as modified, teaches the elements of claim 5 as previously stated. Grim further teaches wherein the needle cartridge (164) is axially movable relative to the handle body between a retracted position, in which a distal tip of the needle (762) is disposed within the handle body (See at least fig. 30), and a deployed position, in which the distal tip (762) extends distally beyond the distal end portion (710) of the handle body (See at least fig. 30)
	Van Liere further teaches wherein the cutting cannula (22) axially movable relative to the needle (20) between a retracted position (at least fig. 21 and corresponding disclosure in at least [0137] which discloses in a first retraction, sampling slide 56 and cannula slide 58 are moved collectively in a proximal direction D2 relative to carriage slide 60 and [0138] which discloses cannula slide that carries cannula 22 is moved in the first retraction), in which the cutting cannula (22) is disposed within the handle body (at least fig. 21). Examiner notes at least a portion of the cutting cannula is disposed in the handle body in fig. 21), 
and deployed position (at least fig. 24 and corresponding disclosure in at least [0143] which discloses cannula is moved in a distal direction to close side sample port of stylet 20) in which the cutting cannula is disposed over a distal portion of the needle and extends distally beyond the distal end portion of the handle (at least fig. 24. Examiner notes in closing the side sample port, the cutting cannula extends over a distal portion of the needle and beyond a distal portion of the handle). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include the respective retracted and deployed positions as taught by Van Liere in order to ensure proper positioning of the cutting cannula to properly sever the tissue in a system comprising the needle and cannula of Van Liere.  

Grim, as currently modified, fails to explicitly teach wherein the cutting cannula is disposed over the distal tip of the needle in the deployed position. 
	St. Pierre, in a similar field of endeavor involving biopsy devices, teaches a deployed position in which a cutting cannula (at least fig. 1F (132) and corresponding disclosure in at least [0045]) is disposed over a distal tip (at least fig. 1F (128) and corresponding disclosure in at least [0045]) of a needle (at least fig. 1F (134) and corresponding disclosure in at least [0045]) (See fig. 1F which depicts the cutting cannula over the distal tip of the needle). 
	It would have been obvious to a person having ordinary skill in the art to have modified the system of Tian, as currently modified, to include a deployed position of a cutting cannula as taught by St. Pierre in order to ensure the desired amount of tissue is cut by the cutting cannula by ensuring the aperture of the needle is completely covered upon deploying. 

Regarding claim 7,
Van Liere further teaches wherein the needle cartridge (52) is configured to advance the needle (20) and the cutting cannula (22) together as the needle (20) moves from the retracted position to the deployed position ([0132] which discloses the firing of carriage assembly 50 (which includes needle cartridge 52) carrying biopsy needle simultaneously moves stylet 20 and cannula 22 in a distal direction such that biopsy needle punctures the tissue of a patient at a desired location. Examiner notes the needle is in the deployed position), 
And the cannula cartridge (56 and 58) is configured to advance the cutting cannula (22) relative to the needle (20) from the retracted position to the deployed position after advancement of the needle a selected distance ([0150] which discloses next (i.e. after moving the carriage assembly and stylet and cannula in unison) an actuation of cannula retract button… moves cannula slide and cannula in a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include the advancement of the needle and cannula from retracted to deployed positions as taught by Van Liere in order to properly sever the tissue in a system comprising the needle and cannula of Van Liere. 

Regarding claim 14, 
Grim, as modified, teaches the elements of claim 13 as previously stated. 
Van Liere further teaches wherein the cannula cartridge (56 and 58) is configured to move between a retracted position (at least fig. 21 and corresponding disclosure in at least [0137] which discloses sampling slide 56 and cannula slide 58 are moved in the proximal direction relative to the carriage slide 60), in which a distal tip of the cutting cannula is disposed proximally of a distal tip of the needle (at least fig. 21 and corresponding disclosure in at least [0137] and [0141] which discloses the proximal movement causes cannula 22 to be retracted to open side sample port 20-3 of stylet 20. Examiner notes the distal tip of the cannula is disposed proximally of the distal tip of the needle  in order to open the side sample port)
And a deployed position (at least fig. 20 and corresponding disclosure in at least [0151] which discloses rapidly moving cannula slide and cannula in the distal direction that shown in fig. 20, in which the distal tip of the cutting cannula overlaps with a distal portion of the needle. 
Grim, as currently modified, fails to explicitly teach wherein the distal tip of the cutting overlaps with the distal tip of the needle. 

	It would have been obvious to a person having ordinary skill in the art to have modified the system of Tian, as currently modified, to include a deployed position of a cutting cannula as taught by St. Pierre in order to ensure the desired amount of tissue is cut by the cutting cannula by ensuring the aperture of the needle is completely covered upon deploying. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grim, Van Liere, and St. Pierre as applied to claim 14 above, and further in view of Imai et al. (US 20170231607 A1), hereinafter Imai.
	Regarding claim 15, 
	Grim, as modified, teaches the elements of claim 14 as previously stated. Grim, as currently modified, fails to explicitly teach wherein the cannula cartridge is held in the retracted position until the needle is advanced a selected distance. 
	Imai, in a similar field of endeavor involving biopsy devices, teaches wherein a cannula cartridge (at least fig. 4B (5) and corresponding disclosure in at least [0025]) is held in a retracted position (at least figs. 4A-6B depict the cannula cartridge in the retracted position until a needle is advanced a selected distance (at least figs. 4A-5B depicts the needle advancing a selected distance while the cannula cartridge 5 remains in a retracted/energized position).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include holding the cannula . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grim, Van Liere, and St. Pierre as applied to claim 14 above, and further in view of Beckman et al. (US 20060155210 A1), hereinafter Beckman.
	Grim, as modified teaches the elements of claim 14 as previously stated. Grim further teaches a third biasing member (at least fig. 27 (752) and corresponding disclosure in at least [0104]) disposed between the needle cartridge (762) and a support surface in the proximal end portion of the handle body (See at least fig. 27 and [0104] which discloses biasing member 752 interconnects inner sheath 750 and the head (i.e. proximal end portion) 750 ) and is configured to automatically retract the needle upon the needle moving to a deployed position ([0114] which discloses when the needle assembly completes its deployment, the stops 754a and 754b are release to move the inner sheath (i.e. proximal carriage) 750 proximally toward a retracted position with the help of needle actuator (i.e. third biasing member) 752).
	Grim fails to explicitly teach wherein the third biasing member is disposed between the needle cartridge and a support surface in the distal end portion of the handle body and is configured to automatically retract the needle and the cutting cannula together upon the cutting cannula moving to the deployed position.  
	Beckman, in a similar field of endeavor involving biopsy devices teaches a third biasing member (at least fig. 3 (62) and corresponding disclosure in at least [0056]) disposed between a needle cartridge (at least fig. 3 (48) and corresponding disclosure in at least [0055]) and a support surface in a distal end 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include the third biasing member as taught by Beckman in order to provide a compression based third biasing member. Such a modification amounts to merely an obvious rearrangement of parts (i.e. the positioning of the third biasing member) rendering the claim obvious (MPEP 2144.04).
	Examiner notes in the modified system the retraction of the proximal carriage as well as the needle would also retract the cannula accordingly.
	It would have been further obvious to a person having ordinary skill in the art to have modified the system such that the third biasing member automatically retracts the needle and the cutting cannula of Van Liere upon the cutting cannula moving to the deployed position in order to ensure the tissue is severed according to the system of Van Liere. 

	 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grim and Van Liere as applied to claim 11 above, and further in view of Melchiorri et al. (US 20120265097 A1), hereinafter Melchiorri.
	Claim 17 is rejected 
	Grim, as modified, teaches the elements of claim 11 as previously stated. Grim further teaches a plunger (at least fig. 23 (782) and corresponding disclosure in at least [0107]) extending from the handle body (706) (See at least fig. 23) and configured to be manually advanced to compress the first biasing 
an activation trigger (at least fig. 27 (740) and corresponding disclosure in at least [0105]) movably coupled to the handle body (706) ([0105] which discloses actuator/trigger is pivotably (i.e. movably) coupled to tubular shaft (i.e. handle body) (706)) and operably coupled to the distal stop (758) for manually releasing the distal stop (758) from the distal carriage (760) to activate the biopsy device ([0113] which discloses the actuator is configured to flex or bend the locking member (i.e. distal stop) 758 of the inner sheath 750 which in turn moves the locking member out of locking engagement with the needle subassembly (760), in which case the needle actuator 788 is free to push the needle assembly 760 distally relative to the inner sheath)
Grim, as currently modified, fails to explicitly teach wherein the plunger extends proximally from the proximal end portion of the handle body. 
Melchiorri teaches a plunger (at least fig. 12 (1202) and corresponding disclosure in at least [0041]) extending proximally from a proximal end portion of a handle body (at least fig. 12 (1200 and corresponding disclosure in at least [0040]) and configured to be manually advanced to compress a first biasing member (at least fig. 12 (1206b) and corresponding disclosure in at least [0041]) between a proximal (at least fig. 12 (1208) and corresponding disclosure in at least [0041]) and distal carriage (at least fig. 12 (1210) and corresponding disclosure in at least [0041]) to arm a biopsy device (at least fig. 12 (100) and corresponding disclosure in at least [0026]) ([0041] which discloses when plunger 1202 is pulled in a proximal direction outer cannula sled (i.e. distal carriage) is cocked causing spring 1206b to compress such that biopsy device can be directed toward a site for taking a biopsy sample)

Examiner notes in the modified system the distal carriage of Grim would be retracted to compress the first biasing member of grim in response to the proximal movement of the plunger of Melchiorri. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grim and Van Liere as applied to claim 18 above and further in view of Tian.
Regarding claim 19,
Grim teaches the elements of claim 18 as previously stated. Grim further teaches wherein the first ultrasound transducer has a distally oriented surface defining a first plane, and the second ultrasound transducer (718b) has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of 180 degrees. 
Grim fails to explicitly teach wherein the first and second planes are disposed relative to one another at an angle of between 80 degrees and 170 degrees.
Tian, in a similar field of endeavor involving biopsy devices, teaches a biopsy device (at least fig. 2 (200) and corresponding disclosure in at least [0049] and [0051] which discloses the device used in a biopsy procedure) comprising:
First and second ultrasound transducers (at least fig. 2 (220 and 230 respectively) and corresponding disclosure in at least [0049]) disposed within the distal end portion of a handle body (at least fig. 2 (201) and corresponding disclosure in at least [0049] and defining a space therebetween configured for passage of a needle (at least fig. 2 (260) and corresponding disclosure in at least [0052]), 
wherein the first ultrasound transducer (220) has a distally-oriented surface defining a first plane, and the second ultrasound transducer (230) has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees ([0049] which discloses each of the left and right transducers form an angle (See annotated fig. 2 above (α and β respectively) with the bottom of the probe which may be in a range of five to fifty-five degrees. Examiner notes that because the angles of a triangle must equal 180 degrees this means that the range of the angle between the two planes must be anywhere from 70 degrees in an instance where α and β are both equal to 55 degrees and 170 degrees in an instance where α and β are both 5 degrees)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include the angled transducers as taught by Tian in order to provide overlapping beams that result in a better quality enhanced image of the center area (Tian Abstract).  


Regarding claim 20,
Tian further teaches wherein the angle between the first and second planes is between 140 and 165 degrees (Examiner notes that the angle between the first and second planes is between 70 and 170 based on [0049] as discussed in the rejection of claim 19 and thus would encompass the range of 140 to 165). 

Regarding claim 21,

Van Liere further teaches wherein the distal tip has a beveled edge defining a plane (See at least fig. 20. Examiner notes the distal tip has a beveled edge defining at least one plane)
Grim and Van Liere do not appear to disclose tilted transducers so that the beveled edge of the needle may be perpendicular to an imaging plane.
Nonethless,Tian, in a similar field of endeavor involving biopsy devices, teaches a biopsy device (at least fig. 2 (200) and corresponding disclosure in at least [0049] and [0051] which discloses the device used in a biopsy procedure) comprising:
First and second ultrasound transducers (at least fig. 2 (220 and 230 respectively) and corresponding disclosure in at least [0049]) disposed within the distal end portion of a handle body (at least fig. 2 (201) and corresponding disclosure in at least [0049] and defining a space therebetween configured for passage of a needle (at least fig. 2 (260) and corresponding disclosure in at least [0052]), wherein the first and second ultrasound transducers are angled relative to one another (at least fig. 2 depicts the first and second ultrasound transducers angled relative to one another. [0049] which discloses each of the left and right transducers form an angle (See annotated fig. 2 above (α and β respectively) with the bottom of the probe which may be in a range of five to fifty-five degrees.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Grim, as currently modified, to include the angled transducers as taught by Tian in order to provide overlapping beams that result in a better quality enhanced image of the center area (Tian Abstract).
Examiner notes in the modified system the needle of Van Liere would be oriented such that the plane of the beveled edge would be perpendicular to at least one of the imaging planes in light of applicant’s fig. 6B which depicts the plane of the beveled edge is perpendicular when the transducers are angled. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/806,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application and claim 1 of the reference application are directed toward a biopsy device having a handle body, a needle and at least one ultrasound transducer defining a channel for passage of a needle. Examiner notes that while there are minor differences in the claimed matter of the present claims and the claims of the reference application (e.g. a first end portion and a second end portion vs. a proximal end portion and a distal end portion) a person having ordinary skill in the art would have recognized that the features of the claimed invention of the reference application are the same features as the current application, especially in consideration that the drawings of the reference application depict the claimed matter of the current application.  Examiner further notes the claims of the current application are an obvious broadening of the claims of the reference application and thus are not patentably distinct. 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 16/806,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the present application and claim 16 of the reference application are directed toward a biopsy device having a handle body, a needle, and a first and second ultrasound transducer angled relative to one another. Examiner notes that while there are minor differences in the claimed matter of .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793